Case 1:20-cv-22685-RNS Document 11 Entered on FLSD Docket 07/14/2020 Page 1 of 2



                             United States District Court
                                       for the
                             Southern District of Florida

 Stephen A. Gale-Ebanks, Plaintiff,
                                 )
                                 )
 v.                              )
                                 ) Civil Action No. 20-22685-Civ-Scola
 Chesapeake Crewing, LLC,        )
 Defendant.                      )
                   Order Remanding Case to State Court
        Defendant Chesapeake Crewing, LLC, removed this case from state court,
 contending Plaintiff Stephen A. Gale-Ebanks’s claims “are governed by the Suits
 in Admiralty Act, 46 U.S.C. § 30901.” (Def.’s Not. ¶ 2, ECF No. 1, 2.) At the same
 time, Chesapeake Crewing filed a motion to dismiss, in which it maintains “[t]his
 court lacks subject matter jurisdiction over [Gale-Ebanks’s] claims because the
 exclusive remedy under the Suits in Admiralty Act is an action against the
 United States” (Def.’s Mot., ECF No. 8, 2) and the suit is time barred (id. at 18).
        “The Suits in Admiralty Act does not itself provide any substantive rights:
 instead, it ‘merely provides a jurisdictional hook upon which to hang a
 traditional admiralty claim’ against the United States.” Martin v. Miller, 65 F.3d
 434, 438 (5th Cir. 1995) (quoting Trautman v. Buck Steber, Inc., 693 F.2d 440,
 444 (5th Cir.1982)). There is no dispute, here, that this action is not a suit
 against the United States. And neither party suggests the United States should
 be substituted as the proper party. Further, Chesapeake Crewing maintains
 Gale-Ebanks’s claim cannot be maintained under the Suits in Admiralty Act, in
 any event, because the statute of limitations has expired. As Chesapeake
 Crewing itself points out, “[t]his is a jurisdictional limitation.” (Def.’s Mot. at 18
 (quoting Szyka v. U.S. Sec’y of Def., 525 F.2d 62, 65 (2d Cir. 1975)).) The Suits in
 Admiralty Act, therefore, cannot, by its plain terms, provide a basis for federal
 jurisdiction here. As the party asserting subject-matter jurisdiction, Chesapeake
 Crewing bears the burden of establishing jurisdiction: it has not carried this
 burden because it claims the Court lacks jurisdiction over this case under the
 terms of the very statute that it claims confers jurisdiction.
        Chesapeake Crewing’s protestations, in its response to the Court’s order to
 show cause regarding jurisdiction, are unavailing. Although it is true, as
 Chesapeake Crewing explains, that “a Jones Act claim cannot defeat an
 otherwise proper removal based on federal question subject matter jurisdiction,”
 (Def.’s Resp., ECF No. 9, 4), here, as set forth above, Chesapeake Crewing has
 failed to carry its burden of establishing an actual federal question. The Court
Case 1:20-cv-22685-RNS Document 11 Entered on FLSD Docket 07/14/2020 Page 2 of 2



 also does not find, as Chesapeake Crewing maintains, Gale-Ebanks artfully
 pleaded around the application of the Suits in Admiralty Act. Here, Chesapeake
 Crewing “attempts to justify removal on the basis of facts not alleged in the
 complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 397 (1987). In other words,
 Chesapeake Crewing supplies facts, appearing nowhere in the complaint, which
 it contends show it was acting as an agent of the United States when Gale-
 Ebanks sustained his injuries. 1 But “the ‘artful pleading’ doctrine cannot be
 invoked in such circumstances.” Id. Chesapeake Crewing cannot manufacture
 federal jurisdiction by injecting a federal question based on a potential defense to
 Gale-Ebanks’s claim. Id. at 399 (1987) (“Congress has long since decided that
 federal defenses do not provide a basis for removal.”)
         Finding subject-matter jurisdiction lacking, the Court remands this case
 back to state court. The Clerk is directed to close this case and take all
 necessary steps to ensure the prompt remand of this matter and the transfer of
 this file back to Circuit Court for the Eleventh Judicial Circuit in and for Miami-
 Dade County. The Court denies all pending motions as moot, as not properly
 before this Court.
       Done and ordered at Miami, Florida, on July 14, 2020.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge




 1 This is in stark contrast to the case presented in Van Hook v. Raytheon Tech.
 Services Co., LLC, 604CV1490ORL22JGG, 2005 WL 8159921, at *2 (M.D. Fla.
 Feb. 11, 2005), upon which Chesapeake Crewing relies. In that case, the
 complaint itself contained facts indicating the defendant there was an agent of
 the United States. Further, in Van Hook, there is no indication the defendant
 there simultaneously argued the court lacked federal-question subject-matter
 jurisdiction while at the same time seeking to remove the case from state court
 on the basis of federal-question subject-matter jurisdiction.
